Order, entered July 21, 1960, directing dissolution of Penn State Fuel Corporation, unanimously modified, on the law and on the facts and in the exercise of discretion, without costs, to the extent of limiting the provision in the second decretal paragraph which would appear to require distribution of all the corporate assets within a specified time, and as so modified, the order is affirmed. While the distribution of a portion of the corporation’s cash assets can probably be made appropriately within a short time, it may also be expedient to withhold part of the assets to protect any present creditors as well as future claimants who may present claims as a result of the pending litigation. Although the contemplated dissolution will he one without judicial proceedings, under section 105 of the Stock Corporation Law, because of the opposing views of the two stockholders any distribution of assets should be made pursuant to court order under section 106 of the Stock Corporation Law. Settle order on notice. Motion for a stay dismissed, having become academic by virtue of the decision of this court herein. Concur ■— Botein, P. J., Breitel, Stevens and Eager, JJ.